Citation Nr: 1718913	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  09-27 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to April 29, 2011, and in excess of 40 percent thereafter for lumbosacral strain.

2. Entitlement to a separate compensable rating for radiculopathy of the left lower extremity associated with lumbosacral strain prior to August 3, 2012.

3. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity associated with lumbosacral strain from August 3, 2012, to March 15, 2016, and in excess of 20 percent thereafter.

4. Entitlement to a separate compensable rating for radiculopathy of the right lower extremity associated with lumbosacral strain prior to August 3, 2012.

5. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity associated with lumbosacral strain from August 3, 2012, to March 15, 2016, and in excess of 20 percent thereafter.

6. Entitlement to a total rating by reason of individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA), Regional Office (RO), which denied an evaluation in excess of 10 percent for the service-connected lumbosacral strain. In a September 2011 rating decision, the RO increased the evaluation assigned to the lumbosacral strain to 40 percent, effective April 29, 2011.

The Veteran testified at a Board hearing before a Veterans Law Judge in February 2012; a transcript of that hearing is associated with the claims file. The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal. 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016). In May 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned. The Veteran did not respond to the offer of another hearing, and as such, no pending request for a hearing remains.

In June 2012 and July 2015, the Board remanded this case for additional evidentiary development. 

In March 2016, the RO granted service connection for radiculopathy of the left lower extremity with an evaluation of 10 percent, as well as service connection for radiculopathy of the right lower extremity with an evaluation of 10 percent. The Veteran did not file any document with VA expressing disagreement with the March 2016 decision; however, the radiculopathy is a manifestation of the Veteran's service-connected lumbosacral strain. When the Veteran disagreed with the amount of compensation awarded for the back disability, he did not limit his appeal to one manifestation, but rather was seeking the highest rating or ratings available for disability due to his service-connected back disability. See AB v. Brown, 6 Vet. App. 35 (1993). Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Note (1) (2016). The Board is therefore required to consider whether ratings were warranted for neurologic abnormalities associated with the low back condition. For these reasons, the Board concludes that when the Veteran appealed the initial rating assigned for his low back disability, his appeal encompassed ratings for all manifestations of the condition. The award of the separate rating for radiculopathy in the March 2016 decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the rating action on appeal. Thus, the issues before the Board include the initial ratings for radiculopathy.

A December 2016 rating decision denied the Veteran's service connection claims for a left hip condition and right hip condition. He filed a timely notice of disagreement in December 2016. In April 2017, the RO issued a statement of the case (SOC); however, the Veteran has not filed a substantive appeal in this matter. Consequently, this matter is not before the Board at this time.

The Board notes that the RO secured additional relevant VA treatment records, VA examinations, and private medical evidence after its issuance of a Supplemental Statement of the Case (SSOC) in March 2016. Notably, there is no indication the RO had the opportunity to review this additional evidence and issue a subsequent SSOC. See 38 C.F.R. §§ 19.31, 19.37 (2016) (the RO must issue another SSOC when additional, relevant evidence is submitted or secured after issuance of a SOC or SSOC). In any event, because the Veteran, through his representative, submitted an April 2016 waiver of the RO's initial consideration of this evidence, the Board accepts this evidence for inclusion in the record and consideration at this time. See 38 C.F.R. §§ 20.800, 20.1304 (2016).

The Board notes that the issue of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU) is also on appeal because the Veteran has alleged that his service-connected lumbosacral strain interferes with his employment. Rice v. Shinseki, 22 Vet. App. 447 (2009) (if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted). The Board has therefore added a TDIU claim to the title page to reflect the Board's jurisdiction over this matter. Further development is needed to properly adjudicate the TDIU claim.

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to December 18, 2008, the Veteran's lumbosacral strain resulted in pain, stiffness, and muscle spasms; without abnormal gait or spinal contour, limitation of the thoracolumbar spine flexion greater than 30 to 60 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, ankylosis, or intervertebral disc syndrome (IVDS) resulting in incapacitating episodes.

2. Beginning December 18, 2008, to April 29, 2011, the Veteran's lumbosacral strain resulted in muscle spasms and abnormal spinal contour; without limitation of the thoracolumbar spine flexion to 30 degrees or less, ankylosis, or IVDS resulting in incapacitating episodes.

3. As of April 29, 2011, the Veterans' service-connected lumbosacral strain did not result in unfavorable ankylosis of the thoracolumbar or entire spine; or IVDS resulting in incapacitating episodes.

4. Prior to August 3, 2016, radiculopathy of the left lower extremity manifested as complaints of back pain radiating to the left leg.

5. Prior to August 3, 2016, radiculopathy of the right lower extremity manifested as complaints of back pain radiating to the right ankle.

6. For the period beginning August 3, 2012, through March 15, 2016, the Veteran's radiculopathy of the left lower extremity has involved the sciatic nerve and has been mild, but not moderate.

7. For the period beginning August 3, 2012, through March 15, 2016, the Veteran's radiculopathy of the right lower extremity has involved the sciatic nerve and has been mild, but not moderate.

8. As of March 15, 2016, the Veteran's radiculopathy of the left lower extremity has involved the sciatic nerve and has been moderate, but not moderately severe.

9. As of March 15, 2016, the Veteran's radiculopathy of the right lower extremity has involved the sciatic nerve and has been moderate, but not moderately severe.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for lumbosacral strain prior to December 18, 2008 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.59, 4.71a, Diagnostic Code 5237 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).

2. The criteria for a rating in excess of 20 percent for lumbosacral strain from December 18, 2008, to April 29, 2011, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.59, 4.71a, Diagnostic Code 5237 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).

3. As of April 29, 2011, the criteria for an initial rating in excess of 40 percent for chronic lumbar strain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.59, 4.71a, Diagnostic Code 5237 (2016).

4. The criteria for a separate compensable rating for left lower extremity radiculopathy of the sciatic nerve associated with the service-connected lumbosacral strain prior to August 3, 2012, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.71a Note (1), 4.124a, Diagnostic Code 8520 (2016).

5. The criteria for a separate compensable rating for right lower extremity radiculopathy of the sciatic nerve associated with the service-connected lumbosacral strain prior to August 3, 2012, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.71a Note (1), 4.124a, Diagnostic Code 8520 (2016).

6. The criteria for a rating in excess of 10 percent for left lower extremity radiculopathy from August 3, 2012, to March 15, 2016, and 20 percent thereafter have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2016).

7. The criteria for a rating in excess of 10 percent for right lower extremity radiculopathy from August 3, 2012, to March 15, 2016, and 20 percent thereafter have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA's duty to notify under the Veterans Claims Assistance Act of 2000 was satisfied by an April 2011 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has complied with its duty to assist, to include substantial compliance with the prior remand. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains service treatment records, post-service VA and private treatment records, VA examination reports, and lay statements from the Veteran and his wife.  There is no indication of relevant, outstanding records that would support the Veteran's claims. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

This case was remanded in June 2012 and July 2015 so that the Veteran could undergo VA examinations. The Veteran was provided VA examinations in July 2012 and March 2016.  The VA examination reports are adequate for the purposes of adjudicating the Veteran's claim decided herein.  Specifically, the reports reflect opinions that are consistent with the other evidence of record following examinations and interviews of the Veteran as well as reviews of the complete record.  The opinions are accompanied by a complete rationale.  The Board concludes that the VA examination reports are adequate. Additionally, the RO has obtained outstanding private and VA treatment records, and associated them with the file. The Board's June 2012 and July 2015 remand directives have been substantially completed with respect to the claim decided herein. Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

During the February 2012 Board hearing, the VLJ explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required. See 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (discussing Board duties under 38 C.F.R. § 3.103(c)(2) (2016)). Neither the Veteran nor his representative has contended, and the evidence does not otherwise show that the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing or in VA assistance in the development of the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. Analysis

A. Applicable Laws and Regulations

Disability evaluations are determined by the application of the facts presented to the VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14. 

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). The Court has also held that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise. Cullen v. Shinseki, 24 Vet. App. 74 (2010).

The Board also observes that disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45. The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. See DeLuca, supra. In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. 

B. Lumbosacral Strain and Radiculopathy of the Bilateral Lower Extremities

The Veteran seeks a higher rating for his service-connected lumbosacral strain, currently rated at 10 percent prior to April 29, 2011, and at 40 percent thereafter. The Veteran asserts that his lumbar spine disability is more severe than as reflected by the currently assigned ratings. See February 2012 Hearing Testimony. 

Historically, the Veteran's lumbar spine disability has been rated under Diagnostic Code 5237 for lumbosacral strain. Such disability is rated on the basis of limitation of motion, and the General Rating Formula for Diseases and Injuries of the Spine, effective beginning on September 26, 2003, contemplates limitation of motion.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, ratings are provided as follows. A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis. A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined. See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, and a 20 percent rating requires moderate incomplete paralysis. A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve. A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy. An 80 percent rating requires complete paralysis, i.e. the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124a, Diagnostic Code 8520. A note prior to the rating schedule for disease of the peripheral nerves states that when the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.

Applying these criteria to the facts of the Veteran's claim, the Board finds that a rating of 20 percent, but no higher, is warranted for the period from December 18, 2008, to April 29, 2011, for his lumbosacral strain. Prior to that date, the evidence failed to establish that the Veteran met the criteria for a higher rating. The Board also finds that a separate compensable rating is warranted for the period from April 7, 2008, to August 3, 2012, for radiculopathy in his left and right lower extremities.

An April 2008 physical therapy note showed pain across the Veteran's back and into the right lower extremity to the ankle. The physical therapist observed a moderate limitation in forward bending, and upon repeated forward flexion the pain increased and radiated from his back to his left leg. Backward bending was noted as severely limited, and upon repeated extension the pain increased and radiated to his left lower extremity. His posture was noted as slouched. Manual muscle testing and deep tendon reflexes were normal. His sensation was noted as intact. 

A July 2008 VA examination report reflects a diagnosis of lumbosacral strain. The report also reflects the Veteran's report of pain in his lower back. The claims file was not available for review by the examiner. The examiner noted that daily living activities were not affected; however, occupation could be affected as he could not sit for more than 20-25 minutes at a desk without a flare-up of low back pain. No use of back brace was noted. There was no history of incapacitating episodes in the previous 12 months. The examiner noted that the Veteran was previously treated with medications, but that back pain worsened after a motor vehicle accident while on active duty. Flare-ups occurred with rainy or cold weather, prolonged sitting or standing, lifting objects over 20 pounds, frequent bending, walking more than a mile, climbing one flight of stairs, and running more than five minutes. Flare-ups occurred one to two times per month and lasted about two hours. Flare-ups created an additional 10 percent limitation of function of his daily activities.

Physical examination revealed normal gait and erect posture, as well as no loss of lumbar lordosis and absence of paravertebral spasm. Range of motion was forward flexion limited to 90 degrees with complaint of pain at 80-90 degrees. There was no additional loss of motion. Extension was limited to 20 degrees with complaint of pain at 10-20 degrees. Right and left lateral flexion were limited to 30 degrees with complaint of pain only on the left at the end of motion, and right and left lateral rotation were 45 degrees with complaint of pain only on the left at 30-45 degrees. There was no evidence of incoordination, weakness, or fatigability. Repetitive use testing did not result in additional range of motion limitation due to pain, fatigue, weakness or lack of endurance. Further, the examiner observed that both lower limbs were negative for any neurological deficiency. The examiner noted normal muscle tone and no atrophy. Reflexes were "1+" on both sides. 

October and November 2008 treatment records document the Veteran's complaints of back pain and possible treatment.

A December 2008 physical therapy report notes the Veteran's complaints of low back pain, spasms, and tightened muscles with additional complaints of radicular symptoms down the left leg. The physical therapist noted the Veteran's standing posture with a posteriorly tilted pelvis and decreased lumbar lordosis.

In an April 2009 private treatment record, Dr. K.H. noted that the Veteran's back pain radiated to his left leg.

Treatment records in May and June 2009 demonstrated the ongoing nature of the Veteran's back pain and possible treatment.

In a July 2009 physical therapy note, the physical therapist further identified the location of the Veteran's low back pain, along with radicular symptoms, on the left side.

In a September 2009 note, the Veteran reported occasionally using a back brace due to his low back pain.

An April 2011 X-ray report reflected an impression of a pars defect at L5 on the right, and probably on the left as well, without spondylolisthesis. Possible mild disc space narrowing posteriorly at L5-S1 was also noted. An April 2011 private treatment record also noted a positive X-ray for L/S spine.

The Veteran was afforded another VA examination in April 2011. The examiner diagnosed chronic lumbosacral strain. The report also reflects the Veteran's report of pain in his lower back. The examiner noted that daily living activities were limited, which was demonstrated by sleeping with plywood under his mattress, sitting and standing for less than 10 minutes, and lifting less than 40 pounds. No use of back brace was noted. In regard to incapacitating episodes in the previous 12 months, the Veteran reported being placed on strict bed rest, but could not identify the reason for the bed rest and the examiner could not find documentation of this in the record. Flare-ups occurred with exertion beyond the limitations of the daily living activities, as well as with rainy or damp weather.

Physical examination revealed normal gait, as well as no palpable paravertebral spasm. Discomfort was noted to palpation over spinous processes of lumbar spine and sacroiliac joint. Range of motion to the point of increased pain was forward flexion limited to 50 degrees. Extension was limited to 20 degrees. Right and left lateral flexion were limited to 15 degrees. Right and left rotation were 25 degrees.  Repetitive use testing resulted in additional range of motion limitation in forward flexion to 30 degrees and right and left lateral flexion to 10 degrees. Further, the examiner observed that both lower limbs were negative for any sensory impairment and straight leg raising was negative bilaterally. Reflexes were "2+" on both sides.

The Veteran's wife submitted a statement in May 2011 in which she described the effects of the Veteran's low back pain on his daily life. She noted he needed to take breaks from sitting and standing, as well as difficulty with sleeping, sexual activity, and accomplishing projects around the house. She noted his back pain interfered with his enjoyment of his grandchildren and affected his mental state. 

The Veteran was afforded a hearing in February 2012. He testified to weekly pain in his back that went to his neck. He stated he used a back brace and his private physician would consider surgery if injections and medication did not improve his condition. He testified that his doctor ordered bed rest for as long as necessary. The incapacitating episodes that would require bed rest would range from one to three weeks, and occurred four to five times a year. He stated that his back pain affected his social life and sex life because it prohibited him from going out or doing as much as he used to. He further noted that he could not pick up his grandchildren and did not qualify for Vocational Rehabilitation due to the back pain he experienced. 

In July 2012, the Veteran was afforded another VA examination for his back. The examiner diagnosed pars defect L5 on the right with associated degenerative joint disease at L4-L5 level. The report also reflects the Veteran's report of pain in his lower back. The examiner noted the effect of the Veteran's back pain on daily living activities resulted in laying down for 30 to 60 minutes after performing  household activities such as cleaning the bathroom, sweeping, or doing the dishes. The examiner noted the Veteran had not experienced any incapacitating episodes in the previous 12 months, but had placed himself on strict bed rest. He took ibuprofen twice a day to help with the flare-ups that occurred after he performed the above household chores.

Physical examination revealed normal gait, as well as no tenderness or palpable paravertebral spasm. Range of motion to the point of onset of pain was forward flexion limited to 50 degrees. Extension was limited to 20 degrees. Right lateral flexion was limited to 10 degrees. Left lateral flexion was limited to 15 degrees. Right lateral rotation was 20 degrees. Left lateral rotation was 25 degrees. Repetitive use testing resulted in additional range of motion limitation in forward flexion to 25 degrees, extension decreased 15 degrees, and left lateral flexion to 20 degrees. The examiner noted the further limitation was due to pain and not fatigue, weakness, or lack of endurance. 

In August 2012, the Veteran was afforded a VA examination for his peripheral nerves. A history of radicular pain radiating to both the left and right extremities was noted. His right leg was noted to give out intermittently. There were no paresthesias or numbness. Physical examination revealed full strength in all major groups. His sensory examination was unremarkable. He had mild weakness in the right tibialsis anterior muscle. His deep tendon reflexes were symmetrical and ankle reflexes were preserved. There were no ankle reflexes. There were no atrophic changes. The examiner provided a diagnosis of incomplete, mild, radiculopathy of the left and right lower extremities. 

A September 2012 note showed the Veteran's report of low back pain shooting down to his feet; however, nerve studies were normal. 

An October 2014 note showed complaints of low back pain with rare radicular complaints. Occasional weakness and numbness was noted.

A January 2015 note showed slight improvement in back pain, and further noted rare numbness.

A February 2016 note showed conflict over the Veteran's diagnosis with possible diagnoses listed as spondylolysis, degenerative joint disease, stenosis, and strain.

The Veteran was afforded another VA examination in March 2016. The examiner noted a diagnosis of lumbosacral strain. The report also reflected the Veteran's report of ongoing pain in his lower back. The examiner noted the use of a back brace, as needed, for back pain. The examiner noted the Veteran's report of pushing through pain while driving a school bus, and further noted he did not miss work due to his back pain. Changes in the weather and increased activity would cause flare-ups. Specifically housework and yardwork were limited, bending was difficult, and lifting and carrying were limited to less than 10 pounds. He would wake in the night with back pain three times a week. Walking was also limited to less than 20 minutes. 

Physical examination revealed muscle spasms and guarding resulted in a slow, antalgic gait. Range of motion of forward flexion was limited to 35 degrees. Extension was limited to 15 degrees. Right lateral flexion was limited to 15 degrees. Left lateral flexion was limited to 15 degrees. Right lateral rotation was 30 degrees. Left lateral rotation was 30 degrees. Pain was noted on examination at rest and/or non-movement. There was evidence of pain with weight-bearing. Repetitive use testing resulted in additional range of motion limitation in forward flexion to 25 degrees and extension to 10 degrees. Muscle strength was noted as normal and without muscle atrophy. Reflexes were "1+" on both sides. The sensory exam was normal other than decreased sensation to light touch in the bilateral upper anterior thigh. Straight leg raise testing was negative bilaterally. Radicular symptoms were noted as severe intermittent pain, parethesias and/or dysesthesias, and numbness in the right lower extremity, and mild intermittent pain and moderate paresthesias and/or dysesthesias and numbness in the left lower extremity. This was noted as moderate radiculopathy, bilaterally, associated with the sciatic nerve. There was no ankylosis of the spine, nor was there intervertebral disc syndrome. The examiner noted that arthritis was documented on X-ray in July 2012, as well as sclerosis of the posterior facet joints in the lower lumbar spine. Finally, the examiner noted the normal nerve study that occurred in September 2012.

A May 2016 nerve test was normal, and negative for neuropathy.

Again, the Board notes that the Veteran's lumbosacral strain is currently rated as 10 percent disabling from June 23, 2008, to April 29, 2011, and as 40 percent thereafter. Based on the evidence contained in the record, the Board finds that, with resolution of all reasonable doubt in his favor, the Veteran is entitled to multiple staged ratings throughout the appellate period. 

Prior to December 18, 2008, the record fails to demonstrate that the Veteran met the criteria for a higher rating or suffered from additional functional loss that is not contemplated by the Ratings Schedule. The Veteran was in receipt of a 10 percent rating due to painful motion. In the July 2008 VA examination, the Veteran had a combined range of motion of the thoracolumbar spine of 225 degrees which also met the criteria for a 10 percent rating. A higher rating is not warranted for this time period because the record does not show that the Veteran suffered from muscle spasm or guarding that resulted in abnormal gait or an abnormal spinal contour. In addition, the Veteran's forward flexion was not shown to be greater than 30 degrees but not greater than 60 degrees, and the Veteran's combined range of motion was greater than 120 degrees.

However, from December 18, 2008, to April 29, 2011, the Veteran is entitled to a 20 percent rating, but no higher, for his service-connected lumbosacral strain based upon the information contained in the Veteran's physical therapy records from that period that indicated that the Veteran had a history of muscle spasms, as well as an abnormal contour of the spine. The Veteran is not entitled to a rating in excess of 20 percent during this period because forward flexion of the cervical spine was not limited to 15 degrees or less, nor was favorable or unfavorable ankylosis of the entire cervical spine found. Further, during this time period, forward flexion of the thoracolumbar spine was not limited to 30 degrees or less, nor was there favorable ankylosis of the entire thoracolumbar spine.

From April 29, 2011 to present, the Veteran met the criteria for a rating of 40 percent, but no higher, for his lumbosacral strain by having forward flexion of the thoracolumbar spine 30 degrees or less. A rating in excess of 40 percent is not warranted because at no point has the Veteran had ankylosis of the thoracolumbar or entire spine, nor has he had intervertebral disc syndrome resulting in incapacitating episodes.

The Board notes that Diagnostic Code 5243, contemplating IVDS, may not serve as a basis for a higher rating because it has not been diagnosed.

The Board has also considered Correia v. McDonald, 28 Vet. App. 158 (2016) which holds that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

Initially, in Vilfranc v. McDonald, the Court recently held that 38 C.F.R. § 4.59 is not applicable where, as here, the Veteran already has a compensable limitation of motion. Vilfranc v. McDonald, No. 15-0904 (U.S. Vet. App. Jan. 5, 2017). Moreover, given that the Veteran is receiving the maximum rating based on limitation of motion of the thoracolumbar spine and a higher rating requires unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine, there is no prejudice in any VA examination not having conformed to 38 C.F.R. § 4.59  as interpreted in Correia.

Again, the Board notes that the Veteran's radiculopathy of the left and right lower extremities are currently rated as 10 percent disabling from August 3, 2012, to March 15, 2016, and as 20 percent thereafter. Based on the evidence contained in the record, the Board finds that, with resolution of all reasonable doubt in his favor, the Veteran is entitled to multiple staged ratings throughout the appellate period. 

The Board finds that as of April 7, 2008, the Veteran has reported back pain that radiated into his left leg and right ankle. The April 2008 physical therapy note demonstrated back pain localized to the left side with radicular symptoms to the left and right lower extremities. The Board thus finds the description of the Veteran's radicular symptoms to be probative. There have been no objective findings of loss of muscle mass, atrophy, or function indicated. As noted, where, as here, the involvement is wholly sensory, the rating should be for mild, or, at most, the moderate degree. As only sensory impairment was noted, the Board finds that a rating in excess of 10 percent is not warranted. 

In the August 3, 2012, VA examination, the Veteran was diagnosed with incomplete, mild, radiculopathy of the bilateral lower extremities. The symptoms associated with the Veteran's left and right lower extremity radiculopathy were consistently described as being overall mild until the March 15, 2016 VA examination. As such, the Board finds that a rating in excess of 10 percent during this time period is not warranted because the bilateral lower extremity radiculopathy were not shown to be moderate.

Since the March 15, 2016 VA examination, the Veteran's left and right lower extremity radiculopathy were consistently described overall as moderate. As such, the Board finds that a rating in excess of 20 percent is not warranted because the bilateral lower extremity radiculopathy were not shown to be moderately severe.

C. Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration. 38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's lumbosacral strain and bilateral lower extremity radiculopathy are contemplated by the schedular criteria set forth in Diagnostic Codes 5237 and 8520. The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected lumbosacral strain and bilateral lower extremity radiculopathy, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." See 38 C.F.R. § 4.1 (2016). Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order.

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced. Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014). However, in this case, the Veteran has not asserted, nor does the record otherwise suggest, that there is a collective impact of his service-connected disabilities. Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

A rating in excess of 10 percent for lumbosacral strain prior to December 18, 2008, is denied.

A rating of 20 percent, but not higher, for lumbosacral strain from December 18, 2008 to April 29, 2011, is granted.

A rating in excess of 40 percent for lumbosacral strain as of April 29, 2011, is denied.

A separate compensable rating for radiculopathy of the left lower extremity associated with lumbosacral strain prior to August 3, 2012, is granted.

A separate compensable rating for radiculopathy of the right lower extremity associated with lumbosacral strain prior to August 3, 2012, is granted.

An initial rating in excess of 10 percent for radiculopathy of the left lower extremity associated with lumbosacral strain from August 3, 2012, to March 15, 2016, and in excess of 20 percent thereafter is denied.

An initial rating in excess of 10 percent for radiculopathy of the right lower extremity associated with lumbosacral strain from August 3, 2012, to March 15, 2016, and in excess of 20 percent thereafter is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the issue so that the Veteran is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board finds it necessary to remand the issue of entitlement to a TDIU for initial development and consideration, to include sending appropriate notice to the Veteran, in light of the Veteran's testimony that his lumbosacral strain prohibited him from employment. See February 2012 Hearing Transcript. If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009). Therefore, the Board will remand for consideration of a TDIU rating under Rice.

However, since the Veteran has become employed since the time of the hearing before the Board, the RO should also consider whether an extraschedular rating is warranted in this case under 38 C.F.R. § 3.321(b) for the service-connected lumbosacral strain. 38 C.F.R. § 3.321(b).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an application for a TDIU (VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability) and an appropriate VCAA notification letter. 

2. Conduct any development needed to adjudicate the issue of entitlement to a TDIU.

3. After completion of the above and compliance with the 
requested actions has been ensured, adjudicate the issue of a TDIU in light of all the evidence of record. If the determination remains adverse to the Veteran, the Veteran and representative should be furnished with a supplemental statement of the case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


